Title: From George Washington to Timothy Pickering, 4 January 1797
From: Washington, George
To: Pickering, Timothy


                        
                            PrivateDear Sir, 
                             January 4th 1797.
                        
                        As it is very desireable that the papers respecting the discontents of France
                            should be got into Congress, and sent also to Mr Pinckney as soon as possible; if you mean
                            to give the other Gentlemen a perusal of the Statement for the latter, it would save time if
                            this was done as you are proceeding towards the close of that Statemt.
                        It is questionable whether the present, and pressing avocations of the other
                            two Secretaries will allow them to go carefully over it; but this, I conceive, does not
                            apply to the Attorney-General.
                        I have no doubt that you have taken care, & will continue to be
                            assured, of your facts; for as this business will certainly come before the public, not only
                            the facts, but the candour also, the expression, & force of every word, will be
                            examined with the most scrutinizing eye, and compared with every thing that will admit of a
                            different construction—and if there is the least ground for it, we shall be charged with
                            unfairness, and an intention to impose on & mislead the public judgment.
                        
                        Hence, & from a desire that the statement may be full, fair, calm and
                            argumentative; without asperity, or any thing more irritating in the comments, than the
                            narration of facts, which expose unfounded charges & assertions, do themselves
                            produce, I have wished that this letter to Mr Pinckney may be revised over, & over
                            again. Much depends upon it as it relates to ourselves, and in the eyes of the world;
                            whatever may be the effect as it respects the governing powers of France.
                            I am always & affectionately Yours
                        
                            Go: Washington
                            
                        
                    